Citation Nr: 1337963	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin condition (bilateral feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 2006 to May 2007 and from November 2009 to January 2011.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  The Veteran's brief is contained in both the paper claims file and Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a VA examination should be scheduled and completed and service personnel records should be obtained.

The RO considered active service from October 2005 to February 2006 along with active service dates found by the Board from February 2006 to May 2007 and November 2009 to January 2011.  The Veteran's DD-214's do not clearly reflect the period of service beginning in October 2005.  It is therefore necessary to obtain the Veteran's service personnel records in order to determine the correct dates of the Veteran's active service.  

It is also necessary to obtain a VA skin examination.  The current record reflects that the Veteran served on active military duty from February 2006 to May 2007 and from November 2009 to January 2011.  Although a July 2005 entrance examination did not note abnormalities of the skin, an April 2006 service treatment record included the Veteran's complaint of a rash on the right arm.  An April 2007 post-deployment examination did not describe abnormalities of the skin.  VA treatment records beginning in March 2008 reflect complaints of a skin condition of the bilateral feet that the Veteran stated began in May 2007.  The Veteran's next period of service began in November 2009.  Service treatment records reflect complaints of a skin condition of the bilateral feet from the beginning of this period of service.  There are no recent examinations concerning the Veteran's skin condition of the bilateral feet.  It is therefore necessary to schedule a VA examination to determine whether the Veteran has a current skin condition of the bilateral feet that was caused or aggravated by an in-service disease or injury from service.

The record reflects that the Veteran was scheduled for several VA skin examinations, but did not appear for these examinations.  However, the record also reflects that one of these examinations was scheduled while the Veteran was deployed and another examination conflicted with the Veteran's work schedule.  Furthermore, the Board finds that the Veteran is likely to appear for examination because he appeared for an October 2011 VA examination concerning another matter.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed skin condition of the bilateral feet and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

2. The RO should obtain updated service personnel records and any additional service treatment records not previously obtained.

3. After completion of the above, the RO shall schedule the Veteran for an appropriate VA examination to determine whether his current skin disorder is either related to an injury or disease in service, or existed prior to a period of service and was aggravated beyond the natural progression therein.

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner is requested to provide an opinion as to whether the Veteran had a skin disorder of the bilateral feet that clearly and unmistakably existed prior to service from February 2006 to May 2007, and if so, whether it was clearly and unmistakably not aggravated by service.

The examiner is requested to provide an opinion as to whether the Veteran's April 2006 skin rash of the right arm is related to the Veteran's skin disorder of the bilateral feet.

The examiner is requested to provide an opinion as to whether the Veteran's skin disorder of the bilateral feet clearly and unmistakably manifested for the first time during the period from May 2007 to November 2009.

The examiner is requested to provide an opinion as to whether the Veteran had a skin disorder of the bilateral feet that clearly and unmistakably existed prior to any other identified periods of service (if any), and if so, whether it was clearly and unmistakably not aggravated by service.

The examiner shall also provide an opinion as to whether it is at least as likely as not that the Veteran has a current skin disorder of the bilateral feet as a result (in whole or part) of an injury or disease incurred during service from February 2006 to May 2007, November 2009 to January 2011, or any other identified periods of service.

The examiner must provide reasons for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




